Citation Nr: 0311350	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-29 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Hartford, Connecticut.

A personal hearing was held at the RO in January 1998.

In December 1999, the Board remanded the claim for the 
purpose of development.  

Following the return of the case to the Board and pursuant to 
its authority under 38 C.F.R. § 19.9(a)(2) (2002), the Board 
carried out the development of additional evidence pertinent 
to the claim.


REMAND

In November 2002, the RO returned the claims file to the 
Board.  Thereafter, the Board received new evidence.  The new 
evidence consisted of two VA examination reports and two 
supplementary VA examination reports.  VA neurological and 
mental disorders examination reports dated in March 2003 and 
two supplementary reports dated in May 2003 were added to the 
record.  These medical reports were produced after the Board 
determined that the record did not contain sufficient 
evidence with which to decide the claim and therefore sought 
to develop the record pursuant to its authority under 
38 C.F.R. § 19.9(a)(2).

However, the Circuit Court of Appeals for the Federal Circuit 
has held recently that when the Board obtains new evidence in 
this manner, the claimant has a right to have that evidence 
reviewed by the agency of original jurisdiction before the 
Board renders a decision on the claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Case Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  

Therefore, the Board will remand the claim so that the RO may 
consider the new evidence and readjudicate the claim.  The RO 
then should issue a rating decision granting the claim or a 
supplemental statement of the case reviewing the claim in the 
light of the new evidence.

Accordingly, this case is REMANDED for the following actions:


1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations, in addition to the action 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
head injury.  The RO should review the 
merits of the claim in the light of all 
evidence added to the record since the 
case was transferred to the Board in 
November 2002, to include the two March 
2003 VA examination reports and the two 
May 2003 reports supplementing the 
examination reports.  The RO should issue 
the veteran either a rating decision 
granting the claim or a supplemental 
statement of the case.  See 38 C.F.R. 
§ 19.31 (2002).   The veteran and his 
representative should then be given an 
adequate time to respond.

Thereafter, if appellate review is in order, the case should 
be returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the merits of the claim.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


